PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,783,177
Issue Date: 22 Sep 2020 
Application No. 13/164,550
Filing or 371(c) Date: 20 Jun 2011
Attorney Docket No. 16113-0263002
:
:
:
:	DECISION ON PETITION
:
:
:


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705(b) (“Request”), filed November 23, 2020. The Request petitions the United States Patent and Trademark Office (“USPTO”) to adjust the PTA from 0 days to 651 days.   The USPTO’s redetermination of the PTA indicates the correct PTA is 516 days.

This redetermination of the PTA is NOT a “Director’s decision on the applicant’s request for reconsideration” within the meaning of 35 U.S.C. § 154(b)(4), and the issuance of this redetermination does not start the 180-day period set forth in 35 U.S.C. § 154(b)(4) to commence a civil action.

Relevant Procedural History

The patent issued with a PTA determination of 0 days on September 22, 2020.   An application for patent term adjustment seeking a PTA of 651 days was timely filed on Monday, November 23, 2020. 1

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 819 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
1156 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

Running the calculation yields – 337 days (819 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 1156 days of Applicant Delay). However, it is not possible to have a negative PTA. Therefore, the patent sets forth a PTA of 0 days.

The Request the argues the Office failed to enter a 599 day period of adjustment under 37 CFR 1.702(a)(2) for the Office’s failure to respond to a reply filed on June 11, 2018.  The Request asserts no reduction, not a 442 day reduction, is warranted pursuant to 37 CFR 1.704(c)(8) for the filing of an Information Disclosure Statement (IDS) on March 24, 2015 because no such paper was filed. The Request discloses a previously unrecognized 570 day period of applicant delay under 37 CFR 1.704(c)(8) for the filing of an IDS on January 2, 2020, after a reply was filed on June 11, 2018.  Finally, applicant argues no reduction, rather than a 517 day period of reduction, is warranted under 37 CFR 1.704(c)(3) for an alleged abandonment.

The Office concurs that a 599 day period of adjustment under 37 CFR 1.702(a)(2) is warranted for the Office’s failure to respond to a reply filed on June 11, 2018. The Office concurs that no reduction, not a 442 day reduction, is warranted pursuant to 37 CFR 1.704(c)(8) for the filing of an Information Disclosure Statement (IDS) on March 24, 2015 because no such paper was filed. The Office concurs that applicant should be charged with a 570 day period of applicant delay under 37 CFR 1.704(c)(8) for the filing of an IDS on January 2, 2020, after a reply was filed on June 11, 2018. The Office concurs that no reduction, rather than a 517 day period of reduction, is warranted for any delay in addressing a notice of abandonment.

A review of PTA calculations has uncovered an additional period of applicant delay. The Office finds applicant should be charged with a 135 day period of reduction under 37 CFR 1.704(c)(8) for the filing of two IDSs on January 7, 2014 and May 21, 2014, respectively, after a reply was filed on January 6, 2014.

Summarizing all the changes mentioned above:  The period of A Delay is 1418 (248 + 415 + 4 + 152 + 599). The period of Applicant Delay is 902 (6 + 135 + 61 + 104 + 570 + 26). Finally, the PTA is 516 (1418 + 0 + 0 – 0 – 902).

A Delay

The Request disputes the Office’s prior determination the period of A Delay is 819 days, arguing an additional 599 day period of adjustment is warranted under 37 CFR 1.702(a)(2) for the mailing of notice of allowance on June 1, 2020 after a reply was filed on June 11, 2018.  The Office concurs. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and determined the period of A Delay is 1418 days.

37 CFR 1.702(a) provides, in pertinent part, that grounds for adjustment of patent term due to examination delay include failure of the Office to

(2)  	Respond to a reply under 35 U.S.C. 132 or to an appeal taken under 35 U.S.C. 134 not later than four months after the date on which the reply was filed or the appeal was taken;

An examiner’s answer was mailed on April 11, 2018. On June 11, 2018, applicant filed an “Amendment and Interview Summary”. Applicant requested re-opening prosecution in view of the Examiner’s Answer and a telephonic interview conducted with the examiner and applicant’s representative on June 5, 2018.  The Office did not respond to the June 11, 2018 “Amendment and Interview Summary” until June 1, 2020. Pursuant to 37 CFR 1.703(a), the Office has been assessed a 599 day period of adjustment, beginning on October 12, 2018, the day after four months after the June 11, 2018 “Amendment and Interview Summary” was filed, and ending on and including June 1, 2020, the date the notice of allowance was mailed in response. A 599 day period of adjustment has been entered.

The period of A Delay is 1418 (248 + 415 + 4 +152 + 599) days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days. 

Applicant Delay

The Request disputes the Office’s prior determination the period of Applicant Delay is 1156 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 902 days.

The Office concurs no reduction under 37 CFR 1.704(c)(8) is warranted for an IDS allegedly filed on March 24, 2015. No IDS was filed on March 24, 2015. The 442 day period of reduction has been removed.

However, a 135 day period of reduction is warranted pursuant to 37 CFR 1.704(c)(8) for the filing of two IDSs on January 7, 2014 and May 21, 2014, respectively, after a reply was filed on January 6, 2014.

37 CFR 1.704(c)(8), provides:

Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
…
Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed; …

The Office mailed a final Office action on October 11, 2013. A reply/RCE was timely filed on January 6, 2014. Two supplemental replies in the form of IDSs were filed on January 7, 2014 and May 21, 2014, respectively. The aforementioned IDSs were not accompanied by a proper statement under 37 CFR 1.704(d). The aforementioned IDSs do not appear to have been expressly requested by the examiner. Therefore, a 135 day period of reduction under 37 CFR 1.704(c)(8) is warranted, beginning on January 7, 2014, the day after the filing of the January 6, 2014 RCE, and ending on the date the second IDS was filed, May 21, 2014.  Accordingly, a 135 day period of reduction has been entered.  

The Request discloses a previously unidentified period of applicant delay under 37 CFR 1.704(c)(8). After a reply was filed on June 11, 2018, applicant filed a supplemental paper/ IDS on January 2, 2020. A 570 day period of reduction, beginning June 12, 2018, the day after the June 11, 2018 reply was filed, and ending January 2, 2020, the day the IDS was filed, is warranted. A 570 day period of reduction has been entered.

The Request asserts no reduction, rather than a 517 day period of reduction, is warranted under 37 CFR 1.704(c)(3). The Office concurs that no reduction is warranted. The reduction was erroneously assessed under 37 CFR 1.704(c)(4). 

37 CFR 1.704(c)(4) calls for a reduction for:

Failure to file a petition to withdraw the holding of abandonment or to revive an application within two months from the date of mailing of a notice of abandonment, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date two months from the date of mailing of a notice of abandonment and ending on the date a petition to withdraw the holding of abandonment or to revive the application was filed;

In this instance, a notice of abandonment was mailed on July 26, 2018, and on September 4, 2018, the Office mailed a miscellaneous letter to applicant which consisted of one sentence – “The abandonment has been withdrawn.” Under these circumstances, it was unnecessary for applicant to file a petition to withdraw the holding of abandonment or to revive an application within two months from the date of mailing of a notice of abandonment. As far as applicant was concerned, the issue of abandonment had been addressed in the September 4, 2018 Office letter. Accordingly, the 517 day period of reduction has been removed.

The period of Applicant Delay is 902 (6 + 135 + 61 + 104 + 570+ 26) days.

Conclusion

The Request asserts the correct period of A Delay is 1418, the correct period of Applicant Delay is 767, and the correct PTA is 651 days (1418 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap - 767 days of Applicant Delay).

As previously discussed, the period of A Delay is 1418 days and the period of Applicant Delay is 902 days. Therefore, the correct PTA is 516 days (1418 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 902 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 516 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to five hundred sixteen (516) days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.   			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions
 
By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:	 Draft Certificate of Correction



    
        
            
    

    
        1 Pursuant to petitioner’s authorization, deposit account no. 50-1283 has been charged the required $210 petition fee.